DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
Applicant’s amendments filed 4/28/2022 have been received and reviewed.  The status of the amendments is as follows:
	Claims 1-2, 4-10, 12-14, 16-21 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-10, 12-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 12, 13
Claims 1, 12, and 13 each recites “performing maximum frequent itemset calculation on the frequent itemset”.  Such subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize that applicant actually had possession of at the time of the invention.
The specification lacks any disclosure as to how a maximum frequent itemset calculation is performed on a frequent itemset. That is, while the specification describes the meaning of a “maximum frequent itemset”, it does not specify any algorithm or methodology for performing a “maximum frequent itemset calculation” on a frequent itemset. Thus, while the specification may reference obtaining seed words as seed data using maximum frequency itemset, elements that are essentially a "black box" will not be sufficient. There must be some explanation of what the algorithm to perform the minimization is.  
Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. [See MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406]. Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. Lastly, the specification lacks adequate description of a “representative number of species” which may satisfy the written description requirement [see MPEP 2163: II(3)(a)(ii)]. 
It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to performing maximum frequent itemset calculation on the frequent itemset raises questions as to whether Applicant truly had possession of this feature at the time of filing, and renders the scope of the manner of performing a maximum frequent itemset calculation unclear.

Regarding Claims 2, 4-10, 14, 16-21
The dependent claims are rejected at least for their dependence on claims 1 and 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-2, 4-10, 12-14, 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-2, 4-10, 12-14, 16-21 are directed to determining an interest label for a user, including analysis of historical shopping data, which is considered both a mental process (including observations, evaluations, judgments, and opinions) and a commercial interaction.  Mental processes have been repeatedly considered ineligible by the Courts. Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-2, and 4-10 recite a method and at least one step. Claims 12, 14, 16-21 recite an electronic device with one or more processors and a storage device.  Claim 13 recites a non-transitory computer-readable storage.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 12, the claim sets forth a process in which historical shopping data for a user is processed and analyzed, and interest tags for the user are determined, in the following limitations:
determining an interest label of a user, 
generating information according to the interest label of the user,
wherein determining the interest label of the user comprising:
obtaining word segmentation data by performing pre-processing on basic data, the basic data being generated from historical shopping data of the user, and the word segmentation data comprising product words in a product word list and an order in a form of order + product word list; 
obtaining seed words as seed data by performing maximum frequent itemset identification on product words corresponding to a same order in the word segmentation data; 
obtaining word vector data and word weight data by performing data training on the seed data; 
determining the interest label of the user according to the word vector data and the word weight data, 
wherein the step of obtaining seed words as seed data by performing maximum frequent itemset identification on product words corresponding to a same order in the word segmentation data comprises: 
obtaining all of combinations of the product words corresponding to the same order in the word segmentation data, wherein a number of the products in each of the combinations is in a predetermined number range; 
determining a frequent itemset of each of the combinations according to a number of orders of each of the combinations; and 
obtaining the seed words as seed data by performing maximum frequent itemset calculation on the frequent itemset. 
The above-recited limitations perform a mental process by analyzing and evaluating historical shopping data for a user in order to establish a commercial interaction with a user to make a product/service recommendation and between a user and business to aid in the determination of the recommendation.  This arrangement amounts to a mental process and a sales activity or behavior.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).

Claim 12 does recite additional limitations:  
by a server
transmitting, by the server, the information to a terminal device; 
displaying, by a display of the terminal device, the information to the user, 
one or more processors; 
a storage device, configured to store one or more programs; 
wherein the one or more programs when being executed by the one or more processors cause the one or more processors to implement a method for determining an interest label of a user, comprising,

These additional elements merely amount to the general application of the abstract idea to a technological environment (“via a network interface”, “using a processor”, “via the network interface”).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 43-49 indicate that while exemplary general-purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) and displaying information (i.e., presenting data to a user) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 1 and 13 are parallel in scope to claim 12 and ineligible for similar reasons.  


Regarding Claims 4, 16
Claims 4 and 16 sets forth (emphasis added):
wherein the step of obtaining seed words as seed data by performing maximum frequent itemset identification on product words corresponding to a same order in the word segmentation data comprises: obtaining the seed words as the seed data by performing the maximum frequent itemset identification on the product words corresponding to the same order in the word segmentation data through a distributed computing architecture of a data warehouse.

Such a recitation merely amounts to the further general application of the abstract idea to a technological environment.  While the claim does set forth the additional limitation of “through a distributed computing architecture of a data warehouse”, this recitation is similar to the additional limitations in claims 12, as it does no more than generally link the use of the abstract idea to a particular technological environment. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept.  Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 12.

Allowable Subject Matter
	The Examiner notes that while the claims are rejection under 35 USC 112(b) and 35 USC 101 above, the claims would be allowable over the prior art if amended to overcome the 35 USC 112(b) rejection and the 35 USC 101 rejection without broadening their scope.

Response to Arguments
	Applicant’s arguments with respect to the rejection under 35 USC 112 have been fully considered, but they are not persuasive. Applicant asserts that “a person skilled in the art can know how to perform a maximum frequent itemset on a frequent itemset on the basis of…” paragraph 51 of the specification.  However, while paragraph 51 of the specification describes the meaning of a “maximum frequent itemset”, the specification does not set forth any algorithm or methodology for obtaining seed words as seed data by “performing maximum frequent itemset calculation” on a frequent itemset.  Accordingly, applicant’s arguments are not persuasive and the rejection is maintained.

	Applicant’s arguments with respect to the rejection under 35 USC 101 have been fully considered, but they are not persuasive.  Applicant’s assert that the newly added limitations “preclude the claimed invention from practically being performed in the human mind or by organizing human activity”.  The Examiner respectfully disagrees and asserts that, as noted in the rejection above, the newly added limitations merely further embellish the abstract idea (“determining an interest label of a user”; “generating information according to the interest label of the user”) represent a general application of the abstract idea to technology (“by a server”), or are directed to insignificant extra-solution activity (“transmitting…the information”; “displaying…the information”).  Accordingly, the newly added limitations do not preclude the invention form being practically performed in the human mind.
	Applicant further asserts that the claimed invention represents an improvement to a technical field, as “the claimed method for displaying information to a user has high effectiveness, and the user can obtain the information in time”.  However, the Examiner asserts that the purported improvement of “high effectiveness” relates to the effectiveness of an interest label, which is a marketing concept (see specification ¶[0002]).  The Examiner is aware of no precedence for improvements in commercial concepts rendering an otherwise ineligible claim eligible.  Additionally, the Examiner asserts that the purported improvements of a user being able to “obtain the information in time” merely represents an inherent advantage in applying an abstract idea to computers, that of improved processing time. The Federal Circuit has stressed that "[m]erely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility." See buySAFE, Inc. v. Google, Inc., 964 F. Supp. 2d 331, 336 (D. Del. 2013) (citing Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1279 (Fed. Cir. 2012)), aff'd, 765 F.3d 1350 (Fed. Cir. 2014).
	For the above reasons, applicant’s arguments are not persuasive, and the 35 USC 101 rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625